UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4938


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AARON MARQUIS MCPHERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:10-cr-00814-RMG-1)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.     Alston Calhoun Badger, Jr.
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Aaron Marquis McPherson pled guilty to six counts of

his indictment: Count 1, possession with intent to distribute

marijuana and cocaine, in violation of 21 U.S.C. § 841(a)(1)

(2006);   Count     2,   possession        of    firearms    and     ammunition     by    a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2006);

Count   3,   possession     of    stolen         firearms,     in    violation     of    18

U.S.C. § 922(j) (2006); Count 4, use and carry of a firearm in

the furtherance of a drug trafficking crime, in violation of 18

U.S.C. § 924(c)(1) (2006); Count 5, possession with intent to

distribute marijuana and cocaine; and Count 6, possession of a

firearm   and     ammunition     by    a    convicted     felon.        McPherson       was

sentenced to a total of 117 months’ imprisonment, 57 months for

Counts 1, 2, 3, 5 and 6, and 60 months, consecutive, for Count

4.

             On appeal, counsel filed a brief pursuant to Anders v.

California,       386    U.S.    738       (1967),    asserting        there     are     no

meritorious       grounds   for       appeal,      but   raising       the     following

issues: (1) whether the district court complied with Fed. R.

Crim. P. 11 when it accepted McPherson’s guilty plea to Count 1;

(2)     whether     McPherson’s            sentence      was        procedurally        and

substantively reasonable; (3) whether the district court erred

by denying McPherson’s motion to withdraw his guilty plea; and



                                             2
(4) whether defense counsel was ineffective.                      For the reasons

that follow, we affirm.

               First, we find no reversible error in the district

court’s Rule 11 colloquy for Count 1.                 United States v. Goins,

51 F.3d 400, 402 (4th Cir. 1995) (noting harmless error review

standard for asserted Rule 11 errors).                    Second, we find that

McPherson’s       sentence      was       procedurally      and      substantively

reasonable.        The    court      imposed    the   sentence      after   careful

consideration of the 18 U.S.C. § 3553(a) (2006) factors, and the

sentence was within the properly calculated advisory Sentencing

Guidelines range.             Gall v. United States, 552 U.S. 38, 49

(2007); United States v. Carter, 564 F.3d 325, 328 (4th Cir.

2009).

               Next, we find no abuse of discretion in the district

court’s     decision     to   deny    McPherson’s     motion   to    withdraw   his

guilty plea.       United States v. Ubakanma, 215 F.3d 421, 424 (4th

Cir. 2000) (stating review standard).                  A defendant bears the

burden    of    demonstrating       to   the   district   court’s     satisfaction

that a “fair and just reason” supports his request to withdraw.

Fed. R. Crim. P. 11(h).

               Finally, claims of ineffective assistance of counsel

are   not      cognizable      on     direct    appeal     unless     the    record

conclusively establishes that defense counsel did not provide

effective representation.            United States v. Richardson, 195 F.3d

                                           3
192, 198 (4th Cir. 1999); United States v. Gastiaburo, 16 F.3d

582, 590 (4th Cir. 1994).               McPherson has failed to meet this

demanding   burden.       To    allow    for   adequate    development     of    the

record,   claims   of    ineffective      assistance      generally     should    be

brought, if at all, in a 28 U.S.C.A. § 2255 (West Supp. 2011)

motion.   Gastiaburo, 16 F.3d at 590.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm McPherson’s convictions and sentence.                       This

court requires that counsel inform McPherson, in writing, of the

right to petition the Supreme Court of the United States for

further review.      If McPherson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on McPherson.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the    court    and    argument   would   not    aid     the

decisional process.



                                                                         AFFIRMED




                                          4